 








SHARE TRANSFER AGREEMENT








BETWEEN




NINGHUA XU




AND




WENXIANG DING (丁文祥)












Date: November 30, 2010
 
 

--------------------------------------------------------------------------------



 
THIS SHARE TRANSFER AGREEMENT (this "Agreement") is made on November 30, 2010 by
and among NINGHUA XU (the "Transferor") and WENXIANG DING (the "Transferee" ).
 
The Transferor and the Transferees are collectively referred to as the "Parties"
and each of them as a "Party".
 
WHEREAS, the Transferor holds one thousand (1,000) ordinary shares in Fortune
Place Holdings Limited (福置控股有限公司) (the “Company”) and is the sole registered
shareholder of the Company. The Company is one of the registered stockholders of
China Energy Corporation, a Nevada corporation, the common stock of which is
quoted on the date hereof on the OTC Bulletin Board (the “Public Company”; and
 
WHEREAS, the Transferee has contributed to the wealth of the Transferor through
the growth of the Company, the Public Company, China Tehong Energy Corporation,
China Tehong Energy Corporation HK Limited (中国特弘能源香港有限公司) and their PRC
subsidiaries and affiliates (collectively with the Company, the “Group”).  In
consideration of the Transferee’s contributions and as an incentive to the
Transferee to continue his  commitment to the Group, the Transferor has agreed
to grant to the Transferee, and the Transferee has agreed to accept from the
Transferor, an option (the “Option”) to purchase a certain number of ordinary
shares of the Company currently held by the Transferor (the "Option Shares") as
set forth in Schedule A hereto, on the terms and subject to the conditions set
out in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
1.  
DEFINITIONS



1.1.  
Defined Terms : In this Agreement (including the Recitals and the Schedules),
unless the context otherwise requires, the following words and expressions shall
have the following meanings:



"Business Day" means a day (other than Saturdays, Sundays and public holidays)
on which banks are generally open for business in the PRC and New York, New
York;
 
"China" or "PRC" means the People's Republic of China, and for purposes of this
Agreement, excluding the Hong Kong Special Administrative Region, the Macao
Special Administrative Region and the island of Taiwan;
 
"Completion Date" means the date falling seven (7) Business Days after the
service of the Exercise Notice by the Transferee on the Transferor;
 
"Completion" means the completion of the sale to and purchase by the Transferees
of the Option Shares under this Agreement;
 
"Distributions" means any cash proceeds arising from or in respect of, or in
exchange for, or accruing to or in consequence of the Option Shares from the
Effective Date to the Completion Date, including without limitation the
Dividends.
 
"Dividends" means the dividends declared by the Company and accrued in respect
of the Option Shares (whether or not such dividends shall have been paid and
received by the Transferor);
 
"Effective Date" means the date of this Agreement;
 

 
1

--------------------------------------------------------------------------------


 
"Exercise" means the exercise by a Transferee or his  Nominee(s) of the Option
pursuant to the terms of this Agreement;
 
"Exercise Notice" means the notice substantially in the form set out in Part I
of Schedule B;
 
"Exercise Price" means the exercise price to be paid by the Transferee to the
Transferor in respect of the Option Shares issued to the Transferee as set forth
opposite his/her name in Schedule A;
 
"Nominee" means such person nominated by the Transferee in the Transfer Notice
to be the transferee of the Option or Option Shares;
 
"Option Effective Dates" have the meaning ascribed to them in Clause 2.3;
 
"Performance Targets" have the meaning ascribed to them in Clause 3;
 
"RMB" means the lawful currency of China;
 
"Transfer Notice" means the notice substantially in the form set out in Part II
of Schedule B;
 
"US$" or "United States Dollar" means the lawful currency of the United States
of America.
 



1.2.  
Interpretation: Except to the extent that the context requires otherwise:



1.2.1        
words denoting the singular shall include the plural and vice versa; words
denoting any gender shall include all genders; words denoting persons shall
include firms and corporations and vice versa;



1.2.2        
any reference to a statutory provision shall include such provision and any
regulations enacted relating from time to time modified or amended whether
before or after the date of this Agreement and (so far as liability thereunder
may exist or can arise) shall include also any past statutory provisions or
regulations (as from time to time modified or amended) which such provisions or
regulations have directly or indirectly been replaced;



1.2.3        
the words "written" and "in writing" include any means of visible reproduction;



1.2.4        
any reference to "Clauses", "Recitals" and "Schedules" are to be construed as
references to clauses and recitals of, and schedules to, this Agreement; and



1.2.5        
any reference to a time of day is a reference to China time unless provided
otherwise.



1.3.  
Headings: The headings in this Agreement are included for convenience and
reference only and shall be ignored in connection with the interpretation of
this Agreement.



2.  
OPTION



2.1.  
Option: In consideration of the contributions which the Transferee has made to
the Group and his continuing commitment to the Group, the Transferor hereby
irrevocably and unconditionally grants to the Transferee the Option for the
Transferee to acquire from the Transferor, at the Exercise Price, at any time
during the Exercise Period (defined below) any or all of the Option Shares set
forth opposite his name in Schedule A hereto, free from all claims, liens,
charges, pledges, mortgages, trust, equities and other encumbrances, and with
all rights attaching thereto on the Completion Date.

 
2

--------------------------------------------------------------------------------


 
2.2.  
Vesting Schedule: Subject to the terms and conditions hereto, the Option may be
exercised, in whole or in part, in accordance with the following schedule:



The Option Shares subject to the Option shall vest at the rate of one-third
(1/3) per Performance Period (as defined in Exhibit A).


2.3.  
Exercise Period: The Option shall be exercisable in accordance with and on the
dates set forth on Exhibit A (the “Option Effective Dates”). Subject to the
vesting schedule set forth in Section 2.2 of this Agreement, the Option may be
exercised by the Transferee (or his  Nominee on behalf of the Transferee) at any
time following the Option Effective Date (the “Exercise Period”).



2.4.  
Nominees: The Transferee may, at any time during the Exercise Period, at his
sole discretion, nominate one or more person(s) (each a “Nominee”) to be the
transferee(s) of whole or part of his Option, who shall hold and/or exercise the
transferred Option on behalf of the Transferee.



2.5.  
Exercise Notice: The Option may be exercised by the Transferee or
his  Nominee(s), in whole or in part, at any time during the Exercise Period, by
serving an Exercise Notice on the Transferor.



2.6.  
Exercise: The Transferor agrees that she shall, upon receipt of the Exercise
Notice and payment of the Exercise Price, depending on whether the Performance
Targets have been met, issue to the Transferee (or his Nominee(s), as the case
may be) any and all of the Option Shares specified in the Exercise Notice, free
from all claims, liens, charges, pledges, mortgages, trust, equities and other
encumbrances, and with all rights now or hereafter attaching thereto.  Except as
agreed by the parties hereto, the Option shall be exercisable in compliance with
PRC laws and regulations and the Transferee (or his Nominee(s), as the case may
be) shall complete any and all approval or registration procedures regarding the
exercise of his  Option with PRC competent authorities in accordance with
applicable PRC laws and regulations.



2.7.  
Transfer Notice: If at any time the Transferee transfers any or all of his
Option to one or more Nominee(s) in accordance with Clause 2.4 above, the
Transferee shall serve a Transfer Notice on the Transferor.



2.8.  
Transfer to Nominees: The Transferor agrees that she shall, upon receipt of the
Transfer Notice, take all actions necessary to allow the Nominee(s) to be
entitled to any or all of the Options specified in the Transfer Notice.



Upon exercise by any Nominee(s) of the transferred Option on behalf of the
Transferee, the Transferee shall serve the Exercise Notice on the Transferor in
his name for the exercising Nominee(s).  Upon receipt of such Exercise Option,
the Transferor shall issue to such Nominee(s) any and all of the relevant Option
Shares in the same manner as specified in Clause 2.6.


2.9.  
Payment of Exercise Price: Upon Exercise of the Option in whole or in part, the
Transferee (or his  Nominee(s), as the case may be) shall pay the Exercise Price
to the Transferor.



2.10.  
The Transferor’s Obligation upon Exercise: The Transferor agrees that upon the
Exercise of any Option by the Transferee (or his Nominee(s)), the Transferor
shall cause and procure the number of Option Shares provided in the Exercise
Notice to be transferred to the Transferee (or his  Nominee(s)) within seven (7)
Business Days after the date of the Exercise Notice.

 
3

--------------------------------------------------------------------------------


 
3.  
PERFORMANCE TARGET AND CONDITION PRECEDENT



3.1.  
The obligation of the Transferor to effect the Option and the transfer of the
Option Shares at the Exercise Price to an exercising Transferee upon his
Exercise of the Option shall be subject to the fulfilment of the conditions set
forth in Exhibit A hereto (the “Performance Targets”).



4.  
INFORMATION, DISTRIBUTIONS AND ADJUSTMENTS



4.1.  
Information: The Transferee shall be entitled to request from the Transferor at
any time before the Completion, a copy of any information received from the
Group which may be in the possession of the Transferor and, upon such request,
the Transferor shall provide such information to Transferee.



4.2.  
Distributions: The Transferor agrees that the Transferee shall be entitled to
all the Distributions in respect of the Option Shares held by her.  In the event
that any such Distributions have been received by the Transferor for any reason,
the Transferor shall, at the request of the Transferee, pay an amount equivalent
to the Distributions received by her to the Transferee at the time of the Option
Exercise by the Transferee.



4.3.  
Adjustments: If, prior to the Completion, the Company shall effect any
adjustment in its share capital (such as share split, share dividend, share
combination or other similar acts), then the number of Option Shares to be
issued to the Transferee upon Exercise shall be adjusted accordingly to take
into account such adjustment.



5.  
COMPLETION



5.1.  
Time and Venue: Completion of the sale and purchase of the Option Shares
pursuant to the Exercise shall take place on the Completion Date at such time
and place decided by the Transferee.



5.2.  
Business at Completion: At Completion of each Exercise, all (but not part only)
of the following shall be transacted:



5.2.1        
the Transferee shall pay the Exercise Price to the Transferor in cash;



5.2.2        
the Transferor shall cause the Company, within seven (7) Business Days after the
date of Exercise Notice, to deliver to the  Transferee (or his Nominee(s), same
below) the following documents and take all corporate actions necessary to give
effect to such delivery:



(a)           
a share certificate or share certificates in respect of the number of the Option
Shares exercised by the Transferee; and



(b)           
any other documents as the exercising Transferee may reasonably believe
necessary to give effect to the issuance of the exercised Option Shares.



6.  
CONFIDENTIALITY



The transaction contemplated hereunder and any information exchanged between the
Parties pursuant to this Agreement will be held in complete and strict
confidence by the concerned Parties and their respective advisors, and will not
be disclosed to any person except: (i) to the Parties’ respective officers,
directors, employees, agents, representatives, advisors, counsel and consultants
that reasonably require such information and who agree to comply with the
obligation of non-disclosure pursuant to this Agreement; (ii) with the express
prior written consent of the other Party; or (iii) as may be required to comply
with any applicable law, order, regulation or ruling, or an order, request or
direction of a government agency; provided, however, that the foregoing shall
not apply to information that: (1) was known to the receiving Party prior to its
first receipt from the other Party; (2) becomes a matter of public knowledge
without the fault of the receiving Party; or (3) is lawfully received by the
Party from a third person with no restrictions on its further dissemination.
 
4

--------------------------------------------------------------------------------




7.  
TRANSFEROR’S UNDERTAKINGS



Without the prior written consent of the Transferee, the Transferor shall vote
her shares in the Company such that the Company and any other member of the
Group shall not (i) issue or create any new shares, equity, registered capital,
ownership interests, or equity-linked securities, or any options or warrants
that are directly convertible into, or exercisable or exchangeable for, shares,
equity, registered capital, ownership interests, or equity-linked securities of
any member of the Group, or other similar equivalent arrangements, (ii) alter
the capital structure of any member of the Group, (iii) cancel or otherwise
alter the Option Shares, (iv) amend the register of members or the memorandum
and articles of association of any member of the Group (with respect to , (v)
liquidate or wind up any member of the Group, or (vi) act or omit to act in such
a way that would be detrimental to the interest of the Transferee in the Option
Shares.  The Transferor shall cause the Company to disclose to the Transferee
true copies of all the financial, legal and commercial documents of any member
of the Group and the corporate minutes and written resolutions of the
stockholders and the board of directors of any member of the Group.


8.  
MISCELLANEOUS



8.1.  
Indulgence, Waiver Etc: No failure on the part of any Party to exercise and no
delay on the part of such Party in exercising any right hereunder will operate
as a release or waiver thereof, nor will any single or partial exercise of any
right under this Agreement preclude any other or further exercise of it or any
other right or remedy.



8.2.  
Effective Date and Continuing Effect of Agreement: This Agreement shall take
effect from the Effective Date.  All provisions of this Agreement shall not, so
far as they have not been performed at Completion, be in any respect
extinguished or affected by Completion or by any other event or matter
whatsoever and shall continue in full force and effect so far as they are
capable of being performed or observed, except in respect of those matters then
already performed.



8.3.  
Successors and Assigns: This Agreement shall be binding on and shall ensure for
the benefit of each of the Parties' successors and permitted assigns. Any
reference in this Agreement to any of the Parties shall be construed
accordingly.



8.4.  
Further Assurance: At any time after the date of this Agreement, each of the
Parties shall, and shall use its best endeavors to procure that any necessary
third party shall, execute such documents and do such acts and things as any
other Party may reasonably require for the purpose of giving to such other Party
the full benefit of all the provisions of this Agreement.



8.5.  
Remedies: No remedy conferred by any of the provisions of this Agreement is
intended to be exclusive of any other remedy which is otherwise available at
law, in equity, by statute or otherwise, and each and every other remedy shall
be cumulative and shall be in addition to every other remedy given hereunder or
now or hereafter existing at law, in equity, by statute or otherwise. The
election of any one or more of such remedies by any Party shall not constitute a
waiver by such Party of the right to pursue any other available remedies.

 
5

--------------------------------------------------------------------------------


 
8.6.  
Severability of Provisions: If any provision of this Agreement is held to be
illegal, invalid or unenforceable in whole or in part in any jurisdiction, this
Agreement shall, as to such jurisdiction, continue to be valid as to its other
provisions and the remainder of the affected provision; and the legality,
validity and enforceability of such provision in any other jurisdiction shall be
unaffected.



8.7.  
Governing Law: This Agreement shall be governed by, and construed in accordance
with, the laws of Hong Kong Special Administrative Region.



8.8.  
Dispute Resolution: In the event of any dispute, claim or difference (the
"Dispute") between any Parties arising out of or in connection with this
Agreement, the Dispute shall be resolved in accordance with the following:

 
 
(a)
Negotiation between Parties; Mediations.  The Parties agree to negotiate in good
faith to resolve any Dispute.  If the negotiations do not resolve the Dispute to
the reasonable satisfaction of all parties within thirty (30) days, subsection
(b) below shall apply.

 
 
(b)
Arbitration.  In the event the Parties are unable to settle a Dispute in
accordance with subsection (a) above, such Dispute shall be referred to and
finally settled by arbitration at Hong Kong International Arbitration Centre in
accordance with the UNCITRAL Arbitration Rules (the “UNCITRAL Rules”) in effect,
which rules are deemed to be incorporated by reference into this subsection
(b).  The arbitration tribunal shall consist of three arbitrators to be
appointed according to the UNCITRAL Rules.  The language of the arbitration
shall be English.



8.9.  
Counterparts: This Agreement may be signed in any number of counterparts, all of
which taken together shall constitute one and the same instrument.  Any Party
hereto may enter into this Agreement by signing any such counterpart.



[SIGNATURE PAGE(S) FOLLOW]
 
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the Parties hereto have executed this Agreement on the date
first above written.


The Transferor






By:   /s/ Ninghua Xu    
NINGHUA XU




The Transferee


 
By:   /s/ Wenxiang Ding­­­­­­­­     
Wenxiang Ding (丁文祥)
 

 
 

--------------------------------------------------------------------------------


 
EXHIBIT A


PERFORMANCE TARGETS
 
A.           The Group shall have generated a gross revenue of
 
(i) at least $6,000,000 for six months commencing from December 1, 2010 to May
31, 2011 (the “Performance Period I”);
 
(ii) at least $6,000,000 for six months commencing from June 1, 2011 to November
30, 2011 (the “Performance Period II”);
 
(iii) at least $6,000,000 for six months commencing from December 31, 2011 to
May 31, 2012 (the “Performance Period III”).
 
B.           The Option Effective Date for each Performance Period shall be that
date that is forty five (45) days following the last day of each such
Performance Period.
 

--------------------------------------------------------------------------------




SCHEDULE A


Transferees and Option Shares


Transferee
ID Card Number
Number of Option Shares
Exercise Price
Wenxiang Ding (丁文祥)
152723195511153018
1,000
US$1.00



 

--------------------------------------------------------------------------------


 
SCHEDULE B
 


Part I


Form of Exercise Notice








To           :           NINGHUA XU (the “Transferor”)


From       :           [  ] (the “Transferee”)




We refer to the Share Transfer Agreement (the "Share Transfer Agreement") dated
[  ] made between you and the Transferee.  Terms defined in the Share Transfer
Agreement shall have the same meanings as used herein.


We hereby give you notice that we require you to sell to us / [Nominees' names]
in accordance with the terms and conditions of the Share Transfer Agreement, the
following Option Shares at the Exercise Price set out below, subject to the
terms and conditions set out in the Share Transfer Agreement. Completion shall
take place at [    ] on [                ] at the office of [    ].




Transferee
Option Shares
Exercise Price
     





Dated [     ]




Yours faithfully




___________________________
Name:
Title:
For and on behalf of
[Transferee]
 
 

--------------------------------------------------------------------------------


 
Part II


Form of Transfer Notice






To           :           NINGHUA XU  (the “Transferor”)


From       :           [  ] (the “Transferee”)




We refer to the Share Transfer Agreement (the "Share Transfer Agreement") dated
[  ] made between you and the Transferee.  Terms defined in the Share Transfer
Agreement shall have the same meanings as used herein.


We hereby give you notice that we will transfer to [Nominee' name] the following
portion of the Option, expressed in terms of the number of Option Shares
represented by the portion of the Option transferred in accordance with the
terms and conditions of the Share Transfer Agreement,.




Transferee
Nominee
Option Shares Represented
     





Dated [      ]




Yours faithfully




___________________________
Name:
Title:
For and on behalf of
[Transferee]



--------------------------------------------------------------------------------


 